Election/Restrictions
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims directed to an embodiment of Fig. 2 which does not require a second pad electrode formed on the first pad electrode while the amended claims directed to an embodiment of Fig. 3 which require a second pad electrode.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-29, 31-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, the amendment filed on 03/29/2021 is canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822